Citation Nr: 1135797	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-36 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a left hip disorder.  

4.  Entitlement to an increased rating for right knee post operative residuals, rated as 30 percent disabling, prior to November 18, 2009, and 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service, to include from March 1983 to March 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

A March 2010 rating decision reflects the evaluation for the service-connected right knee disability was increased to 40 percent, from November 18, 2009.  The Board notes that since the increase to 40 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing held at the RO in September 2010.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection residuals of a head injury and a left hip disorder, as well as the evaluation of service-connected post operative right knee residuals being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

There is competent evidence tending to establish that left ankle arthritis is proximately due to or the result of service-connected right knee post operative residuals.


CONCLUSION OF LAW

Left ankle arthritis is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2010). 

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Veteran asserts entitlement to service connection for a left ankle disorder.  Having considered the evidence, a finding in favor of service connection on a secondary basis is supportable.  

A determination as to whether the Veteran has current disability related to service or service-connected disability requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, and while the Veteran testified to having broken his left ankle during service, Transcript at 12-15, service treatment records are silent as to a left ankle fracture.  The Board notes that while records, dated in June 1984, reflect findings to include a positive heel drop and possible hyper dorsiflexion, the assessment was stress fractures of the tibia.  In addition, a December 2006 VA x-ray examination report notes no fractures of the left ankle.  Regardless, in this case, there is competent evidence tending to establish left ankle arthritis is proximately due to or the result of service-connected disability.  

In that regard, service connection has been established for post operative residuals of a right knee disorder (Diagnostic Code 5261) and for a left knee disorder (Diagnostic Codes 5010-5261), with the May 2010 VA examination report noting degenerative joint disease in both knees, and a February 2007 VA treatment record notes arthritis in the left ankle.  In addition, in a statement received in November 2010, the Veteran's private doctor reported that the Veteran's long-standing service-connected right knee disability accelerated his left ankle and knee symptoms resulting in his current left ankle symptoms, noting incidences of the right leg giving out and resulting in injuries to the left lower extremity.  The doctor specifically stated that the left ankle disability is most likely caused by, or a result of (51 percent probability), service-connected disability. 

The Board notes that the private examiner's opinion cannot be rejected solely because it is based upon a history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has held that a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The critical question is whether the medical opinion is credible in light of all the evidence.  

In this case, the private opinion is consistent with the Veteran's credible testimony, to include that his right knee disability results in excessive strain on the left ankle and knee, Transcript at 16 (2010), and is not inconsistent with the contemporaneous evidence.  The evidence regarding left ankle arthritis being proximately due to or the result of service-connected disability is at least in equipoise and thus, the Board finds service connection is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for left ankle arthritis is granted.  


REMAND

The Veteran asserts entitlement to service connection for head injury residuals and a left hip disorder, as well as an increased evaluation for service-connected right knee post operative residuals.  Having reviewed the evidence, the Board finds further development is necessary for a determination in regard to these issues.  

Initially, the Board notes that a VA Beneficiary Identification and Records Locator Subsystem (BIRLS) document reflects active duty from January 1979 to September 1979 and from March 1983 to March 1986.  In addition, the Veteran testified to having active service from March 1979 to March 1986 and his DD Form 214 reflects 6 years and 1 month of active service.  Further, and while service records reflecting active duty during the relevant period, to include service treatment records, dated in April 1982, are associated with the claims file, the February 1987 personnel Information Exchange System (PIES) request for records reflects service from March 1979 to September 1979 and from March 1983 to March 1986, and the March 1987 PIES response notes service from December 1979 to March 1983.  In addition, the June 1987 rating decision reflects active duty from December 1979 to March 1986.  Active service from September 1979 to March 1983 has not been verified and reconciliation by the appropriate department as to this period of service is not documented in the claims file.  

In addition, a June 1986 claim reflects the Veteran's assertions of having sustained a left hip injury during service in 1983, and in an October 1986 statement, he asserted he had spots in his eyes and a lump on the side of the neck that produced headaches.  In addition, a July 1986 VA examination report notes, "History of eye injury.  See special Ophthalmology Evaluation", and the June 1987 rating decision rating decision notes as follows:

In January 1983, veteran was treated for the presence of a foreign body (rust) in the left eye.  Eye was irrigated and veteran was prescribed a patch at the time.  Subsequent SMRs make no further mention regarding this condition.  No residual disability was noted on veteran's SE.  At time of VAE veteran complained of occasional seeing spots.  Exam of eyes revealed the pupils to be equal with normal reaction to light and accommodation.  No gross abnormalities were noted.  Although special eye exam was scheduled, veteran apparently did not report for it.  

An attempt to obtain the special ophthalmology evaluation referenced in the July 1986 VA examination report is not documented in the claims file.  

In addition, the Veteran testified that during service in the Philippines, he was beaten with a night stick, rendering him unconscious, that the wound on the back of his head was stitched up by a private doctor, and that residuals include a scar, headaches, and blurred vision.  Transcript at 9-11 (2010).  He further testified that his left hip was injured during a fight when he was thrown up against the corner of a desk, and that at some point, x-ray examination showed a chip in left hip, and more recently showed only scar tissue.  Id at 16-17.  The Board notes that a December 2006 VA record notes arthritic change in the left hip.  

In this case, there is relevant evidence and the evidence is insufficient for a determination.  Thus, the Veteran should be afforded a VA examination to determine whether a left hip disorder or head injury residuals are etiologically related to service. 

In addition, and while remand is not required due to mere passage of time when an otherwise adequate VA examination has been accomplished, the Veteran testified that his service-connected right knee post operative residuals are worse.  Transcript at 8 (2010).  Thus, the Veteran should be afforded a VA examination to determine the degree of impairment due to the service-connected right knee disability.  

The Board notes that the March 2010 rating decision shows a 30 percent evaluation has been assigned prior to November 18, 2009, and a 40 percent evaluation has been assigned thereafter, and separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further notes that an August 2010 rating decision reflects a total disability rating based on individual unemployability (TDIU) was granted from November 18, 2009 based on service-connected bilateral knee disabilities, as well as service-connected posttraumatic stress disorder (PTSD).  

Lastly, the Board notes that a January 2007 VA treatment record references VA vocational rehabilitation.  The vocational rehabilitation folder has not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's vocational rehabilitation folder with the claims file.  All efforts in this regard should be documented in the claims file.  

2.  Compile a complete list of all verified periods of active service, to include from March 1979 to March 1986.  Verification of all periods of service listed should be documented in the claims file and the list should be associated with the claims file.  All service records for the verified period, as well as any other available active service records that have not been associated with the claims file, should be obtained and/or associated with the claims file.  

3.  Attempt to obtain the special ophthalmology evaluation referenced in the July 1986 VA examination report.  All efforts in this regard should be documented in the claims file and all records obtained associated with the claims file.  

4.  After completion of the above to the extent possible, schedule the Veteran for a VA examination to determine the nature/existence and etiology of any identified left hip disorder, to include arthritis, and head injury residuals.  The claims file should be made available for review in conjunction with the examination, and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any left hip disorder, to include arthritis, or head injury residuals had an onset during service or within the initial year following separation or are related to active service or proximately due to or have been chronically worsened by service-connected disability, and if aggravated by service-connected disability, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  Schedule the Veteran for a VA orthopedic examination to determine the degree of impairment due to the service-connected right knee post operative residuals.  The claims file should be made available in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that range of motion testing be performed with a goniometer and that an opinion be provided as to whether there is any additional functional loss due to pain, fatigue, weakness, or incoordination, and whether there is recurrent subluxation or lateral instability at any time during the appeal.  If any increase in the degree of impairment is identified during the relevant period, an opinion as to the date or dates of increase should be provided, to the extent possible.  A complete rationale should accompany all opinions provided.

6.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


